Title: To James Madison from William Nelson, 3 January 1812 (Abstract)
From: Nelson, William
To: Madison, James


3 January 1812, Williamsburg. Has been informed that Mr. Daingerfield, present secretary of the Mississippi Territory, will resign; recommends the bearer, Richard Pollard, as his successor. Pollard has been educated at William and Mary “and is a very deserving young Man.” He was licensed to practice law a short time ago but has not yet come to the bar “in consequence of his wish to settle to the Southward.” “If his Country should be engaged in war this young gentleman wishes to take that line of Life. His Courage is undoubted, added to the other favorable Circumstances in his Character.”
